OPINION OF THE COURT
PER CURIAM.
This is a direct appeal from Philadelphia Common Pleas’ judgment of sentence of five to ten years imprisonment on appellant’s conviction by a jury of third degree murder. Sentence was suspended on the conviction for possession of an instrument of crime. Four issues are raised: (1) ineffectiveness of trial counsel for failing to have a psychiatrist examine appellant to determine the appropriateness of an insanity defense; (2) ineffectiveness of trial counsel for comparing appellant to an old watch during his closing argument; (3) lack of a knowing and intelligent waiver of appellant’s Pa.R.Crim.P. 1100 rights; and (4) ineffectiveness *428of trial counsel for failing to advise appellant of his right to a non-jury trial. We have reviewed the record in this case and find appellant’s contentions to be without merit.
Judgments of sentence affirmed.